DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I claims 1-10 in the reply filed on 8/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Restriction is FINAL.

Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 line 3 represents the lanthanide element Sm as SM (all capitals).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “not very” and “highly” in claim 1 are relative terms which render the claim indefinite. The term “reactive” in each case is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Reactivity designated as either not very reactive or highly reactive is not clear as there is no indication of what constitutes not very reactive vs highly reactive.  For purposes of furthering prosecution any materials may be considered either not very or highly reactive.  
Claims 2-9 are rejected as being dependent to claim 1.
Claim 5 recites the limitation "the layers comprising Y2O3" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 is dependent to claim 1 and neither claim 1 nor claim 5 recite a Y2O3 layer prior to this recitation. 
Additionally, claim 5 recites the limitation “between at least two layers of YAG” in line 2 and again in line 3.  It is not clear if these are the same at least two layers of YAG or different at least two layers of YAG.  Clarification and differentiation as necessary is required in the claim language consistent with the disclosure.
Claim 6 recites the limitation “between layers of YAG” in line 2 and again in line 3.  It is not clear if these are the same layers of YAG or different layers of YAG.  Clarification and differentiation as necessary is required in the claim language consistent with the disclosure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,472,286 A1.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 discloses: A microstructure to arrest contaminant infiltration comprising: at least one inter layer, wherein the inter layer is not reactive to an infiltrating contaminant species, wherein the inter layer comprises at least two layers of YAG; and a highly reactive ceramic layer (HRC layer), wherein the HRC layer comprises materials that react with the infiltrating contaminant species to slow or arrest infiltration of the infiltrating contaminant species, wherein the HRC layer comprises: a layer comprising Y2O3 between the at least two layers of YAG; and a layer comprising Gd2Zr2O7 between the at least two layers of YAG; and another layer of YAG between the at least two layers of YAG and also between the layers comprising Y2O3 and Gd2Zr2O7.  Claim 1 of U.S. Patent No. 10,472,286 A1 anticipates instant claim 1 wherein it is a multilayer coating that allows arrest of contaminant infiltration and comprises an interlayer which is at least one layer not very reactive to infiltrating species and further comprises and a highly reactive ceramic layer (HRC layer), wherein the HRC layer comprises materials that react with the infiltrating contaminant species to slow or arrest infiltration of the infiltrating contaminant species.
Claim 1 of U.S. Patent No. 10,472,286 A1 anticipates instant claim 2 in that the HRC layer comprises Y2O3 and Gd2Zr2O7 (one or more oxides of Y and/or one or more oxides of any lanthanide (La, Ce, Pr, Nd, Pm, SM, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu).
Claim 1 of U.S. Patent No. 10,472,286 A1 anticipates instant claim 3 in that the inter layer comprises at least two layers of YAG (the coating comprises one or more inert layers or phases) and a highly reactive ceramic layer (HRC layer), (one or more reactive layers or phases).
Claim 1 of U.S. Patent No. 10,472,286 A1 anticipates instant claim 4 in that the inter layer comprises at least two layers of YAG (the coating comprises at least two layers of yttrium aluminum garnet (YAG)) and a layer comprising Y2O3 between the at least two layers of YAG (a layer comprising Y2O3 between at least two layers of YAG).
Claim 1 of U.S. Patent No. 10,472,286 A1 anticipates instant claim 5 in that it includes an HRC layer which comprises: a layer comprising Y2O3 between the at least two layers of YAG; and a layer comprising Gd2Zr2O7 between the at least two layers of YAG; and another layer of YAG between the at least two layers of YAG and also between the layers comprising Y2O3 and Gd2Zr2O7. (at least two layers of YAG, and a layer of Gd2Zr2O7 between at least two layers of YAG; and another layer of YAG between at least two layers of YAG and also between the layers comprising Y2O3 and Gd2Zr2O7).
Claim 1 of U.S. Patent No. 10,472,286 A1 obviates instant claim 6 in that it would have been obvious to provide a duplicate set of layers as a mere duplication of parts as described in claim 1 of U.S. Patent No. 10,472,286 A1  that would yield the predictable result of additional resistance to contaminant infiltration. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B).  Such a duplication would result in the layer structure as claimed. 
Claim 1 of U.S. Patent No. 10,472,286 A1 anticipates instant claim 7 in that both Y2O3 and Gd2Zr2O7 are both considered reactive layers and YAG layers are considered inert and there are more than one of the YAG layers and at least one Y2O3 and at least one Gd2Zr2O7 layers thus more than one reactive layer.
Claim 1 of U.S. Patent No. 10,472,286 A1 is anticipated or obvious over instant claim 8 in that the limitations of claim 8 are product by process limitations and the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Instant claims 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,472,286 A1 in view of (WO 2009125204 A1) which teaches layers of materials such as Gd2Zr2O7 and YAG as thermal barrier coating layers used at temperatures of 1000˚C or more on gas turbine engine components (pgs 1,4,5 and 18).  Therefore, it would have been obvious to use the layers of 	U.S. Patent No. 10,472,286 A1 as thermal barrier coating layers for the hot section of gas turbine engine components as in instant claims 9 and 10. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gell et al  (WO 2013/163058 A1).
Regarding claims 1 and 3, any level of reactivity is considered to meet the claimed levels of reactivity since there is no way to determine the scale of “not very reactive” and “highly reactive”.  Gell discloses a coating that includes a YAG-based ceramic prepared by a solution precursor plasma spray method deposited on a bond coat on a substrate (at least one and one or more layer that is not very reactive (inert)  [0039]. In Sample Ill-A, the as sprayed SPPS YAG contains mainly YAG (inert) phase with very small amounts of YAM and YAP [0094] which Applicant’s specification paragraph [0081] considers reactive phases thereby establishing the YAG layer with amounts of YAM and YAP as a reactive layer that is capable of reacting to slow or arrest contamination infiltration meeting the limitations of claims 1 and 3.  
Regarding claim 2, Gell discloses that the yttrium of the YAG may be partially substituted for other rare earth elements belonging to the lanthanide series [0044] and therefore will include one or more oxides of Y and an oxide of at least one lanthanide. 
Regarding claim 7, Gell discloses [0059] that The droplets comprising the YAG-based ceramic are typically deposited over multiple passes (layers) to form the thermal barrier coating resulting in multiple reactive layers containing YAG with YAM or YAP.
Regarding claim 8, although the limitation “wherein the coating is made by the solution precursor plasma spray process” is a product by process limitation”, Gell discloses the coating is provided by a precursor plasma spray process [0031].  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).	
	
Regarding claims 9-10, Gell discloses the coating as a thermal barrier coating particularly suitable for use on hot-section components in gas turbine engines [0065].

Claims 1, 3, and 8-10 are rejected under 35 U.S.C. 102(a)(1)  and 102(a)(2) as being anticipated  by Feist et al (WO 2009/125204 A1) as evidenced by Krämer et al “Infiltration-Inhibiting Reaction of Gadolinium Zirconate Thermal Barrier Coatings with CMAS Melts”.

Regarding claims 1, 3, 9, and 10, Feist discloses a gas turbine (p 18) component operating at temperatures of typically at 1200˚C (p2) coated with a thermal barrier coating (TBC), wherein the TBC includes an outer surface layer and at least one underlying layer.  Feist teaches the outer surface layer comprises yttrium aluminum garnet (YAG) (at least one layer that is not very reactive as in claim 1 or one or more inert layers as in claim 3) and the underlayer comprises a zirconate with the formula A2Zr2O7 where A is preferably one or more elements from the lanthanide series and in particular Gd2Zr2O7  (pgs 26, 27 and 33 - Claims 1, 13, 60 and 61) (at least one highly reactive ceramic (HRC) layer as in claim 1 or one or more reactive layers as in claim 3a as evidenced by Krämer p577). 
Regarding claim 8, the limitation “wherein the coating is made by the solution precursor plasma spray process” is a product by process limitation”, Gell discloses the coating is provided by a precursor plasma spray process [0031].  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).	

Claim 1 is rejected as being under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fu et al (US 2009/0169914 A1).
Regarding claim 1, Fu et al. teach a thermal barrier coating system 12 that is resistant to CMAS infiltration ([0015]) as seen in Figure 1.  The system comprises a TBC top layer 28 which comprises a rare earth aluminate containing material, where exemplary single phase rare earth aluminates include Re3Al5O12 [0018] with Y3Al5O12 (YAG) [0021].  The system also comprises in an exemplary embodiment an inner layer 26 which may be in contact with layer 28 comprising YSZ which comprises Y2O3 [0017] resulting in a coating with at least one layer that is not very reactive to an infiltrating reactive species, and at least one highly reactive ceramic layer (HRC layer) containing materials that react to slow or arrest contaminant infiltration. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Feist et al (WO 2009/125204 A1) as evidenced by Krämer et al “Infiltration-Inhibiting Reaction of Gadolinium Zirconate Thermal Barrier Coatings with CMAS Melts”.
Regarding claim 2, Feist discloses all of the limitations of claim 1, and further discloses at least one underlying layer (HRC layer) comprises a zirconate with the formula A2Zr2O7 where A is preferably one or more elements from the lanthanide series.
Feist does not explicitly teach a combination of a lanthanide zirconate layer with one or more oxides of Y.
However, Feist teaches  and an additional layer comprising (YAP) YAlxFe1-xO3 which Applicant’s specification paragraph [0081] considers reactive phases (one or more oxides of Y that is reactive to infiltration as discussed in ) (p , claim 61 and p 34 claim 74).
Since Feist teaches at least one underlying layer and explicitly teaches inclusion of a zirconate with the formula A2Zr2O7 where A is preferably one or more elements from the lanthanide series, and a layer comprising (YAP) YAlxFe1-xO3 (one or more oxides of Y) which Applicant’s specification paragraph [0081] considers reactive a phase, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use both the zirconate and the YAP layers as the at least one underlying layers of Feist thus meeting all of the limitations of claim 2. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al (US 2009/0169914 A1) in view of Meschter et al. (US 2006/0154093 A1).
Regarding claim 4, As indicated above Fu teaches all of the limitations of claim 1 as set forth above. 
Fu does not teach the structure of claim 4 where a layer comprising Y2O3 is between two layers of YAG.
However,  Meschter teach in the same art of protecting turbine components that an article comprising a substrate and a plurality of coating units disposed over the substrate is provided. Embodiments of the present invention introduce redundancy to enhance the robustness of a coating system. Multiple protective coating units are disposed over a substrate so that failure of one of the coating units will be far less likely to subject the substrate to direct risk of exposure to the environment. Failure of an outer coating unit merely exposes a pristine protective coating unit, rather than the substrate or a less protective coating layer (abstract).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce redundancy in to the coatings of Fu so that if one unit were to fail a second coating system would be present there underneath resulting in a structure YSZ/YAG/YSZ/YAG thus with a YSZ coating comprising Y2O3 between layers of YAG.

Allowable Subject Matter
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach or render obvious the specific structure of claims 5 and 6 including all of the limitations of claim 5 having at least two layers of YAG, and a layer of Gd2Zr2O7 between at least two layers of YAG; and another layer of YAG between at least two layers of YAG and also between the layers comprising Y2O3 and Gd2Zr2O7 or all of the limitations of claim 6 having a first layer that includes Y2O3 and Gd2Zr2O7 between layers of YAG and a second layer of Y2O3+Gd2Zr2O7 between layers of YAG.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784 


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784